Exhibit 10.1

FOURTH AMENDMENT TO CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
May 26, 2020, is by and among Silicon Laboratories Inc., a Delaware corporation
(the “Borrower”), the Domestic Subsidiaries of the Borrower party hereto
(collectively, the “Guarantors”), the Lenders (as hereinafter defined) party
hereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent (in
such capacity, the “Administrative Agent”). Capitalized terms used herein and
not otherwise defined herein shall have the meanings ascribed thereto in the
Credit Agreement.

W I T N E S S E T H

WHEREAS, the Borrower, the Guarantors, certain banks and financial institutions
from time to time party thereto (the “Lenders”) and Bank of America, N.A., as
the original administrative agent, are parties to that certain Credit Agreement
dated as of July 31, 2012 (as amended by that certain First Amendment to Credit
Agreement dated as of July 24, 2015, that certain Second Amendment to Credit
Agreement dated as of February 28, 2017, that certain Third Amendment to Credit
Agreement dated as of August 7, 2019, and as may be further amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”);

WHEREAS, pursuant to that certain Agency Resignation, Assignment and Acceptance
Agreement, dated as of July 24, 2015, by and among Bank of America, N.A., Wells
Fargo Bank, National Association and the Lenders, Wells Fargo Bank, National
Association replaced Bank of America, N.A. as Administrative Agent;

WHEREAS, the Loan Parties have requested that the Lenders amend certain
provisions of the Credit Agreement; and

WHEREAS, the Lenders are willing to make such amendments to the Credit
Agreement, in accordance with and subject to the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

AMENDMENTS TO CREDIT AGREEMENT

1.1    New Definition. The following definition is hereby added to Section 1.01
of the Credit Agreement in the appropriate alphabetical order:

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness, net of unrestricted cash and Cash
Equivalents of the Borrower and its Subsidiaries on a consolidated basis in an
amount not to exceed $750,000,000, as of such date to (b) Consolidated EBITDA
for the most recently completed four fiscal quarters.



--------------------------------------------------------------------------------

1.2    Amendment to the definition of “Fee Letter”. The definition of “Fee
Letter” in Section 1.01 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

“Fee Letter” means, collectively, (i) the letter agreement, dated as of July 12,
2019, between the Borrower, Administrative Agent and Wells Fargo Securities, LLC
and (ii) the letter agreement, dated as of May 26, 2020, between the Borrower,
Administrative Agent and Wells Fargo Securities, LLC.

1.3    Amendment to the definition of “Permitted Acquisition”. Clause (g) of the
definition of “Permitted Acquisition” in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

(g)    the Borrower shall have delivered to the Administrative Agent financial
statements of the Person being acquired or the Person from whom the business is
being acquired for its most recent fiscal year and a Pro Forma Compliance
Certificate demonstrating that, upon giving effect to such Acquisition on a Pro
Forma Basis, the Consolidated Net Leverage Ratio shall not exceed the level set
forth in Section 8.11(a) and that the Borrower would be in compliance with the
other financial covenant set forth in Section 8.11(b) as of the most recent
fiscal quarter for which the Borrower was required to deliver financial
statements.

1.4    Amendment to Section 2.01. Clause (B) following the third proviso in
Section 2.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

(B)    subject to Section 1.07 in connection with an Incremental Term Loan to
finance a Limited Condition Acquisition, the Administrative Agent and the
Lenders shall have received from the Borrower a Compliance Certificate
demonstrating, in form and substance reasonably satisfactory to the
Administrative Agent, that (1) the Borrower is in compliance with the financial
covenants set forth in Section 8.11 and (2) the Consolidated Net Leverage Ratio
will be less than the maximum Consolidated Net Leverage Ratio in effect as of
the end of the fiscal quarter during which the Increase Amount Date occurs
pursuant to Section 8.11(a), in each case based on the financial statements most
recently delivered pursuant to Section 7.01(a) or 7.0.1(b), as applicable, both
before and after giving effect (on a Pro Forma Basis) to (x) any Incremental
Loan Commitment, (y) the making of any Incremental Loans pursuant thereto (with
any Incremental Loan Commitment being deemed to be fully funded) and (z) any
Permitted Acquisition consummated in connection therewith;

1.5    Amendment to Section 8.06(c). Section 8.06(c) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

(c)    the Borrower may make cash dividend payments, stock repurchases, any cash
payments upon conversion of any Permitted Convertible Indebtedness and
repurchases of Permitted Convertible Indebtedness; provided, that (i) no Default
exists immediately prior and after giving effect thereto and (ii) after giving
effect to such Restricted Payment on a Pro Forma Basis, the Consolidated Net
Leverage Ratio does not exceed 3.50 to 1.00;

 

2



--------------------------------------------------------------------------------

1.6    Amendment to Section 8.11(a). Section 8.11(a) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

(a)    Consolidated Net Leverage Ratio. Permit the Consolidated Net Leverage
Ratio as of the end of any fiscal quarter of the Borrower to be greater than
4.25 to 1.0; provided, that, upon the election of the Borrower, following the
consummation of any Permitted Acquisition with total consideration in an
aggregate amount greater than or equal to $100,000,000, (i) the Consolidated Net
Leverage Ratio shall be increased to 4.75 to 1.0 for the next four quarterly
test dates, and (ii) then shall revert to 4.25 to 1.0 thereafter with a two
fiscal quarter period in which the Consolidated Net Leverage Ratio shall not be
greater than 4.25 to 1.00 before the Borrower may elect another such increase.

1.7    Amendment to Exhibit 7.02 to Credit Agreement. Exhibit 7.02 to the Credit
Agreement is hereby amended and restated in its entirety as set forth on Exhibit
A attached hereto.

ARTICLE II

CONDITIONS TO EFFECTIVENESS

2.1    Closing Conditions. This Amendment shall become effective as of the day
and year set forth above (the “Fourth Amendment Effective Date”) upon
satisfaction (or waiver) of the following conditions (in each case, in form and
substance reasonably acceptable to the Administrative Agent):

(a)    Executed Amendment. The Administrative Agent shall have received a copy
of this Amendment duly executed by each of the Loan Parties, the Lenders and the
Administrative Agent.

(b)    Default. After giving effect to this Amendment, no Default or Event of
Default shall exist.

(c)    Fees and Expenses. All fees and expenses (including, without limitation,
all fees and expenses owing pursuant to the Fee Letter) due to Wells Fargo
Securities, LLC, as left lead arranger and the Administrative Agent required to
be paid on the Fourth Amendment Effective Date (including the fees and expenses
of counsel for the Administrative Agent) shall have been paid.

(c)    Miscellaneous. All other documents and legal matters in connection with
the transactions contemplated by this Amendment shall be reasonably satisfactory
in form and substance to the Administrative Agent and its counsel.

 

3



--------------------------------------------------------------------------------

ARTICLE III

MISCELLANEOUS

3.1    Amended Terms. On and after the Fourth Amendment Effective Date, all
references to the Credit Agreement in each of the Loan Documents shall hereafter
mean the Credit Agreement as amended by this Amendment. Except as specifically
amended hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.

3.2    Representations and Warranties of Loan Parties. Each of the Loan Parties
represents and warrants as follows:

(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.

(b)    This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(c)    No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.

(d)    After giving effect to this Amendment, the representations and warranties
set forth in Article VI of the Credit Agreement are true and correct in all
material respects as of the date hereof (except for those which expressly relate
to an earlier date).

(e)    After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.

(f)    The Collateral Documents continue to create a valid security interest in,
and Lien upon, the Collateral, in favor of the Administrative Agent, for the
benefit of the Lenders, which security interests and Liens are perfected in
accordance with the terms of the Security Documents and prior to all Liens other
than Permitted Liens.

(g)    Except as specifically provided in this Amendment, the Obligations are
not reduced or modified by this Amendment and are not subject to any offsets,
defenses or counterclaims.

(h)    As of the Fourth Amendment Effective Date, the information included in
the Beneficial Owner Certificate is true and correct in all material respects.

 

4



--------------------------------------------------------------------------------

3.3    Reaffirmation of Obligations. Each Loan Party hereby ratifies the Credit
Agreement and acknowledges and reaffirms (a) that it is bound by all terms of
the Credit Agreement applicable to it and (b) that it is responsible for the
observance and full performance of its respective Obligations.

3.4    Loan Document. This Amendment shall constitute a Loan Document under the
terms of the Credit Agreement.

3.5    Expenses. The Borrower agrees to pay all reasonable, documented costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including without limitation the
reasonable, documented fees and expenses of the Administrative Agent’s legal
counsel.

3.6    Further Assurances. The Loan Parties agree to promptly take such action,
upon the reasonable request of the Administrative Agent, as is necessary to
carry out the intent of this Amendment.

3.7    Entirety. This Amendment and the other Loan Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

3.8    Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as an original and shall constitute a representation that an
original will be delivered.

3.9    No Actions, Claims, Etc. As of the date hereof, each of the Loan Parties
hereby acknowledges and confirms that it has no knowledge of any actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, against the Administrative Agent, the Lenders, or the
Administrative Agent’s or the Lenders’ respective officers, employees,
representatives, agents, counsel or directors arising from any action by such
Persons, or failure of such Persons to act under the Credit Agreement on or
prior to the date hereof.

3.10    GOVERNING LAW. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

3.11    Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

 

5



--------------------------------------------------------------------------------

3.12    Consent to Jurisdiction; Service of Process; Waiver of Venue; Waiver of
Jury Trial. The jurisdiction, service of process, waiver of venue and waiver of
jury trial provisions set forth in Sections 11.14 and 11.15 of the Credit
Agreement are hereby incorporated by reference, mutatis mutandis.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

SILICON LABORATORIES INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT

IN WITNESS WHEREOF the parties hereto have caused this AmendmenCt to be duly
executed on the date first above written.

 

BORROWER:     SILICON LABORATORIES INC.,     a Delaware corporation     By:  

/s/ John C. Hollister

    Name:   John C. Hollister     Title:   Senior Vice President and Chief
Financial Officer GUARANTORS:     SILICON LABS SPECTRA, INC.,     a Delaware
corporation     By:  

/s/ John C. Hollister

    Name:   John C. Hollister     Title:   President



--------------------------------------------------------------------------------

SILICON LABORATORIES INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

ADMINISTRATIVE AGENT:    

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender and as Administrative Agent

    By:  

/s/ Brooke Correa

    Name:   Brooke Correa         Title:   Managing Director



--------------------------------------------------------------------------------

SILICON LABORATORIES INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

LENDERS:     Citibank, N.A.,     as a Lender     By:  

/s/ Stuart Darby

    Name:   Stuart Darby     Title:   Senior Vice President



--------------------------------------------------------------------------------

SILICON LABORATORIES INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

LENDERS:     Bank of America, N.A,     as a Lender     By:  

/s/ Brian Gordon

    Name:   Brian Gordon     Title:   Senior Vice President



--------------------------------------------------------------------------------

SILICON LABORATORIES INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

LENDERS:     COMERICA BANK,     as a Lender     By:  

/s/ L. J. Perenyi

    Name:   L. J. Perenyi     Title:   Vice President



--------------------------------------------------------------------------------

SILICON LABORATORIES INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

LENDERS:     TRUIST BANK, formerly known as BRANCH     BANKING AND TRUST
COMPANY,     as a Lender     By:  

/s/ Sarah Salmon

    Name:   Sarah Salmon     Title:   Senior Vice President



--------------------------------------------------------------------------------

Exhibit A

[see attached]



--------------------------------------------------------------------------------

Exhibit 7.02

FORM OF COMPLIANCE CERTIFICATE

For the fiscal quarter ended                         , 20    .

I,                             , [Title] of SILICON LABORATORIES INC. (the
“Borrower”) hereby certify that, to the best of my knowledge and belief, with
respect to that certain Credit Agreement dated as of July 31, 2012 (as amended,
modified, restated or supplemented from time to time, the “Credit Agreement”;
all of the defined terms in the Credit Agreement are incorporated herein by
reference) among the Borrower, the Guarantors, the Lenders and Wells Fargo Bank,
National Association (successor to Bank of America, N.A., the original
administrative agent), as the Administrative Agent:

The company-prepared financial statements which accompany this certificate are
true and correct in all material respects and have been prepared in accordance
with GAAP applied on a consistent basis, except as otherwise expressly noted
therein, subject to the absence of footnotes and to normal year-end audit
adjustments.

As of the date hereof, no Default or Event of Default has occurred and is
continuing under the Credit Agreement.

(select one):

 

  ☐

Attached hereto are such supplements to Schedules 6.13 (Subsidiaries), 6.20(a)
(Locations of Real Property), 6.20(b) (Locations of Tangible Personal Property),
6.20(c) (Location of Chief Executive Office, Taxpayer Identification Number,
Etc.), and 6.20(d) (Changes in Legal Name, State of Formation and Structure) of
the Credit Agreement, such that, as supplemented, such Schedules are accurate
and complete as of the date hereof.

 

  ☐

No such supplements are required at this time.

Delivered herewith are (i) detailed calculations demonstrating compliance by the
Loan Parties with the financial covenants contained in Section 8.11 of the
Credit Agreement as of the end of the fiscal period referred to above and
(ii) detailed calculations demonstrating the Consolidated Leverage Ratio as of
the end of the fiscal period referred to above to determine the Applicable Rate.

This          day of                         , 20    .

 

SILICON LABORATORIES INC.

By:  

    

Name:   Title:  



--------------------------------------------------------------------------------

Attachment to Officer’s Certificate

Computation of Financial Covenants

 

I.

Consolidated Net Leverage Ratio – Section 8.11(a)

 

A. Consolidated Funded Indebtedness1 as of the Statement Date

  

1.  all obligations for borrowed money, whether current or long-term (including
the Obligations) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments:

   $                   

 

 

 

2.  all purchase money Indebtedness:

   $                   

 

 

 

3.  the maximum amount available to be drawn under letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments:

   $                   

 

 

 

4.  all obligations in respect of the deferred purchase price of property or
services (other than trade and intercompany accounts payable in the ordinary
course of business and all earn-out obligations to the extent such earn-out
obligations are not required to be shown as a liability on the balance sheet of
the Borrower and its Subsidiaries):

   $                   

 

 

 

5.  all Attributable Indebtedness:

   $                   

 

 

 

6.  all obligations to purchase, redeem, retire, defease or otherwise make any
payment prior to the Maturity Date in respect of any Equity Interests or any
warrant, right or option to acquire such Equity Interest, valued, in the case of
a redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends:

   $                   

 

 

 

7.  all Guarantees with respect to Indebtedness of the types specified in I.A.1
through I.A.6 above of another Person:

   $                           

 

 

 

8.  all Indebtedness of the types referred to in I.A.1 through I.A.7 above of
any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which any Loan Party or any
Subsidiary is a general partner or joint venturer, to the extent that
Indebtedness is recourse to such Person:

   $                   

 

 

 

9.  unrestricted cash and Cash Equivalents of the Borrower and its Subsidiaries
on a consolidated basis in an amount not to exceed $750,000,000

   $                   

 

 

 

10.  Consolidated Funded Indebtedness as of the Statement Date (Sum of lines
I.A.1 through I.A.8 minus line I.A.9):

   $                   

 

 

 

B. Consolidated EBITDA for the four fiscal quarter period ending on the
Statement Date

  

1.  Consolidated Net Income for such period:

   $                   

 

 

 

2.  Consolidated Interest Charges for such period:

   $                   

 

 

 

3.  the provision for federal, state, local and foreign income taxes payable for
such period:

   $                   

 

 

 

4.  depreciation and amortization expense for such period:

   $                   

 

 

 

5.  to the extent not capitalized, the reasonable and documented fees and
expenses incurred during such period in connection with the closing of the
Credit Agreement, to the extent such fees and expenses are incurred prior to
September 14, 2012:

   $                   

 

 

 

 

1 

Per Section 1.01 of the Credit Agreement, Consolidated Funded Indebtedness shall
not include post-closing purchase price adjustments.



--------------------------------------------------------------------------------

6.  to the extent not capitalized, the reasonable and documented fees and
expenses incurred during such period in connection with the refinancing of the
existing term loans under the Credit Agreement, to the extent such fees and
expenses are incurred prior to September 30, 2015:

   $                   

 

 

 

7.  to the extent not capitalized, the reasonable and documented fees and
expenses incurred during such period in connection with the issuance of any
Permitted Convertible Indebtedness:

   $                   

 

 

 

8.  to the extent not capitalized, the reasonable and documented fees and
expenses incurred during such period in connection with the second amendment of
the Credit Agreement, to the extent such fees and expenses are incurred prior to
April 14, 2017:

   $                   

 

 

 

9.  to the extent not capitalized, the reasonable and documented fees and
expenses incurred during such period in connection with the third amendment of
the Credit Agreement, to the extent such fees and expenses are incurred prior to
September 18, 2019:

   $                   

 

 

 

10.  non-cash stock compensation expense, non-cash impairments of assets and
intangibles and other non-cash charges (excluding write-downs of accounts
receivable and any other non-cash expense to the extent it represents an accrual
of or a reserve for cash expenses in any future period):

   $                   

 

 

 

11.  non-cash purchase accounting adjustments (including markups of inventory,
expensed through cost-of-goods sold) in connection with Permitted Acquisitions
to the extent required or permitted by GAAP:

   $                   

 

 

 

12.  the amount of restructuring and/or integration expenses and anticipated
“run rate” cost savings and synergies projected by the Borrower in good faith to
be realized within twelve (12) months of the actions taken (which restructuring
and/or integration expenses and cost savings and synergies shall be added to
Consolidated EBITDA until fully realized and calculated on a pro forma basis as
though such restructuring and/or integration expenses and cost savings and
synergies had been realized on the first day of such period), net of the amount
of actual benefits realized from such actions provided that (A) such
restructuring and/or integration expenses and cost savings and synergies are
reasonably identifiable and quantifiable and (B) the aggregate amount permitted
to be added back pursuant to this line 1.B.12 during any four consecutive fiscal
quarter period shall not exceed 20% of Consolidated EBITDA (calculated prior to
giving effect to such add back):

   $                           

 

 

 

13.  non-cash income or gains for such period:

   $                   

 

 

 

14.  Consolidated EBITDA for the four fiscal quarter period ending on the
Statement Date (I.B.1 + I.B.2 + I.B.3 + I.B.4 + I.B.5 + I.B.6 + I.B.7+ I.B.8 +
I.B.9 + 1.B.10 + 1.B.11 + I.B.12 - I.B.13):

   $                   

 

 

 

C. Consolidated Net Leverage Ratio (I.A.10 / I.B.14):

         .        :1.00  

Maximum Permitted:

      4.25 to 1.00; provided, that, upon the election of the Borrower, following
the
consummation of any Permitted Acquisition with total consideration in an
aggregate amount greater than or equal to $100,000,000, (i) the Consolidated



--------------------------------------------------------------------------------

  Net Leverage Ratio shall be increased to 4.75 to 1.0 for the next four
quarterly test dates, and (ii) then shall revert to 4.25 to 1.0 thereafter with
a two fiscal quarter period in which the Consolidated Net Leverage Ratio shall
not be greater than 4.25 to 1.00 before the Borrower may elect another such
increase.

Covenant Compliance?

  ☐Yes    ☐No

 

II.

Secured Leverage Ratio – Section 8.11(b)

 

A. Consolidated Funded Indebtedness as of the Statement Date (see line I.A.9
above) secured by a Lien on any asset of a Loan Party or any of its Subsidiaries
on such date:

   $                   

 

 

 

B. Consolidated EBITDA for the four fiscal quarter period ending on the
Statement Date (see line I.B.14 above)

   $                   

 

 

 

C. Secured Leverage Ratio (II.A / II.B.):

         .      :1.00  

Maximum Permitted:

     3.50:1.00  

Covenant Compliance?

     ☐Yes    ☐No      

 

III.

Consolidated Interest Coverage Ratio – Section 8.11(c)

 

A. Consolidated EBITDA for the four fiscal quarter period ending on the
Statement Date (See line I.B.14 above):

   $                   

 

 

 

B. The cash portion of Consolidated Interest Charges for the four fiscal quarter
period ending on the Statement Date

   $                   

 

 

 

C. Consolidated Interest Coverage Ratio (III.A / III.B.:

         .      :1.00  

Minimum Permitted:

     2.50:1.00  

Covenant Compliance?

     ☐Yes    ☐No      



--------------------------------------------------------------------------------

Computation of Consolidated Leverage Ratio – “Applicable Rate”

 

A. Consolidated Funded Indebtedness2 as of the Statement Date

  

1.  all obligations for borrowed money, whether current or long-term (including
the Obligations) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments:

   $       

 

 

 

2.  all purchase money Indebtedness:

   $       

 

 

 

3.  the maximum amount available to be drawn under letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments:

   $       

 

 

 

4.  all obligations in respect of the deferred purchase price of property or
services (other than trade and intercompany accounts payable in the ordinary
course of business and all earn-out obligations to the extent such earn-out
obligations are not required to be shown as a liability on the balance sheet of
the Borrower and its Subsidiaries):

   $       

 

 

 

5.  all Attributable Indebtedness:

   $       

 

 

 

6.  all obligations to purchase, redeem, retire, defease or otherwise make any
payment prior to the Maturity Date in respect of any Equity Interests or any
warrant, right or option to acquire such Equity Interest, valued, in the case of
a redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends:

   $       

 

 

 

7.  all Guarantees with respect to Indebtedness of the types specified in I.A.1
through I.A.6 above of another Person:

   $       

 

 

 

8.  all Indebtedness of the types referred to in I.A.1 through I.A.7 above of
any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which any Loan Party or any
Subsidiary is a general partner or joint venturer, to the extent that
Indebtedness is recourse to such Person:

   $       

 

 

 

9.  Consolidated Funded Indebtedness as of the Statement Date (Sum of lines
I.A.1 through I.A.8):

   $       

 

 

 

B. Consolidated EBITDA for the four fiscal quarter period ending on the
Statement Date

  

1.  Consolidated Net Income for such period:

   $       

 

 

 

2.  Consolidated Interest Charges for such period:

   $       

 

 

 

3.  the provision for federal, state, local and foreign income taxes payable for
such period:

   $       

 

 

 

4.  depreciation and amortization expense for such period:

   $       

 

 

 

5.  to the extent not capitalized, the reasonable and documented fees and
expenses incurred during such period in connection with the closing of the
Credit Agreement, to the extent such fees and expenses are incurred prior to
September 14, 2012:

   $                           

 

 

 

 

 

2 

Per Section 1.01 of the Credit Agreement, Consolidated Funded Indebtedness shall
not include post-closing purchase price adjustments.



--------------------------------------------------------------------------------

6.  to the extent not capitalized, the reasonable and documented fees and
expenses incurred during such period in connection with the refinancing of the
existing term loans under the Credit Agreement, to the extent such fees and
expenses are incurred prior to September 30, 2015:

   $       

 

 

 

7.  to the extent not capitalized, the reasonable and documented fees and
expenses incurred during such period in connection with the issuance of any
Permitted Convertible Indebtedness:

   $       

 

 

 

8.  to the extent not capitalized, the reasonable and documented fees and
expenses incurred during such period in connection with the second amendment of
the Credit Agreement, to the extent such fees and expenses are incurred prior to
April 14, 2017:

   $       

 

 

 

9.  to the extent not capitalized, the reasonable and documented fees and
expenses incurred during such period in connection with the third amendment of
the Credit Agreement, to the extent such fees and expenses are incurred prior to
September 18, 2019:

   $       

 

 

 

10.  non-cash stock compensation expense, non-cash impairments of assets and
intangibles and other non-cash charges (excluding write-downs of accounts
receivable and any other non-cash expense to the extent it represents an accrual
of or a reserve for cash expenses in any future period):

   $       

 

 

 

11.  non-cash purchase accounting adjustments (including markups of inventory,
expensed through cost-of-goods sold) in connection with Permitted Acquisitions
to the extent required or permitted by GAAP:

   $       

 

 

 

12.  the amount of restructuring and/or integration expenses and anticipated
“run rate” cost savings and synergies projected by the Borrower in good faith to
be realized within twelve (12) months of the actions taken (which restructuring
and/or integration expenses and cost savings and synergies shall be added to
Consolidated EBITDA until fully realized and calculated on a pro forma basis as
though such restructuring and/or integration expenses and cost savings and
synergies had been realized on the first day of such period), net of the amount
of actual benefits realized from such actions provided that (A) such
restructuring and/or integration expenses and cost savings and synergies are
reasonably identifiable and quantifiable and (B) the aggregate amount permitted
to be added back pursuant to this line 1.B.12 during any four consecutive fiscal
quarter period shall not exceed 20% of Consolidated EBITDA (calculated prior to
giving effect to such add back):

   $       

 

 

 

13.  non-cash income or gains for such period:

   $       

 

 

 

14.  Consolidated EBITDA for the four fiscal quarter period ending on the
Statement Date (I.B.1 + I.B.2 + I.B.3 + I.B.4 + I.B.5 + I.B.6 + I.B.7+ I.B.8 +
I.B.9 + 1.B.10 + 1.B.11 + I.B.12 - I.B.13):

   $                           

 

 

 

C. Consolidated Leverage Ratio (I.A.9 / I.B.14):

         .        :1.00  